Citation Nr: 1727442	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969, with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided hearing testimony before the undersigned at a March 2015 Board videoconference hearing.  A transcript is within the record before the Board.

This matter was remanded by the Board in June 2015 and his now again before the Board for adjudication.


FINDINGS OF FACT

1. The Veteran's acquired psychiatric disability, other than PTSD, was initially manifested during his period of active service.

2. There is no credible supporting evidence of an in-service stressor supporting the diagnosis of PTSD; and the evidence does not establish that the Veteran engaged in combat with the enemy; or that the claimed stressor is consistent with the circumstances of his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, other than PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

Initially, the record confirms the Veteran's current diagnosis of an acquired psychiatric disability.  In addition to various notations throughout the clinical records showing PTSD, depression and anxiety; the March 2011 VA examiner diagnosed a depressive disorder; and the September 2015 VA examiner suggested the criteria for PTSD are met.   

Moving to the in-service incurrence element, the Veteran's February 1967 service entrance examination report is without indication of a psychiatric disorder.  The Veteran reported a history of situational anxiety, but the examining physician found no psychiatric disorder present at the time of the Veteran's entry into active service.  As such, the presumption of soundness has attached.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304 (2016).

During the Veteran's active service, he was treated several times for stress and anxiety and several physical complaints described as psychosomatic in nature.  In April 1967, he was noted as having a nervous stomach and to be reacting to the stress and tension of the military environment and in a separate note the same month he was noted as having considerable trouble with nerves aggravated by being in the Army.  In July 1967, he was seen in the emergency room at Fort Polk for stomach cramps and vomiting and was noted to be seeking a change from a military occupational specialty (MOS) in infantry due to chronic anxiety.  September 1967 clinical notes show a diagnosis of a nervous disorder.  

In October 1967, he was treated for an upset stomach and headaches and was referred for a psychiatric evaluation, at which time these symptoms were described as generalized psychosomatic complaints including tension, headaches, nausea, nervousness and irritability.  The physician noted that any such symptoms existing prior to service were now being "exaggerated by combat duty."  In January 1968, he was again seen with notations of nervousness, fatigue and an increase in alcohol use.  He was again referred for psychiatric evaluation.  Thus, the Veteran entered service in sound condition and experienced several instances of anxiety, nervousness and psychosomatic symptoms during his active service.

In March 2011, a VA examiner found the Veteran did not meet the diagnostic criteria for PTSD, but noted the presence of a depressive disorder.  The examiner did not provide a nexus opinion related to the depressive disorder.  The Board then remanded the issue for a new examination and opinion.  

In September 2015, a VA examiner reviewed the claims file and found the Veteran to have met the diagnostic criteria for PTSD and that this disorder was etiologically related to the Veteran's active service.  The RO proceeded to further develop the record in an attempt to corroborate the Veteran's reported stressor to support the PTSD diagnosis.  As the corroboration did not take place, the RO continued to deny the PTSD claim.  

Nonetheless, the Veteran is presumed to have entered service in sound condition, experienced a variety of psychiatric symptoms in service and now has a psychiatric disorder, which was linked to his period of active service by the most recent VA examiner.  Even if PTSD is not confirmed due to a lack of corroboration of a specifically reported stressor, the Board finds that the evidence supporting the onset of an acquired psychiatric disability in service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for an acquired psychiatric disability, to include depression and anxiety.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV or DSM V); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provide that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(2).

Similarly, a veteran who has been diagnosed as having PTSD by a VA or VA-contracted psychiatrist or psychologist based on a claimed stressor that is related to fear of hostile military or terrorist activity may establish the occurrence of the claimed in-service stressor with lay testimony alone; provided the stressor is consistent with the circumstances of a veteran's service.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

In the instant case, there have been conflicting medical opinions as to whether the Veteran meets the criteria for a diagnosis of PTSD.  The evidence is in relative equipoise, reasonable doubt is resolved in the Veteran's favor, and it the diagnosis is established.  The most recent examiner attributed the current PTSD to an in-stressor.  Hence, the second element of service connection for PTSD is established.

The Veteran has testified that his stressor occurred while he was performing riverine patrol duties in Vietnam.  His unit was ambushed; and he frequently received fire while going up inlets and rivers and saw people he was serving with get injured or killed.  He agreed when questioned, that he feared for his life.  These stressors are combat related or based on fear of hostile enemy action; and could be accepted on the basis of the Veteran's testimony alone; provided that they were consistent with the circumstances of his service and he served in combat.

The Veteran has testified that his stressors occurred while serving as a Marine in support of Navy riverine operations.  The service personnel records show that while the Veteran did serve in Vietnam; this service was in the Army and there has been no evidence, other than the Veteran's testimony, that he ever served in the Marines.  Service personnel records show that the Veteran was initially serving with an Army infantry unit, before being transferred to transport and higher headquarters units.  The Joint Services Records Research Center (JSRRC) was unable to find any evidence that the Veteran's unit was ambushed.  The Veteran has not reported combat or fear related stressors at any other point during his Army service.  For these reasons, the Board finds that the reported stressors are not consistent with the circumstances of the Veteran's service.  There is also no credible supporting evidence of the stressors.  As such the preponderance of the evidence is against the grant of service connection for PTSD.



ORDER

Service connection for an acquired psychiatric disability other than PTSD is granted.

Service connection for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


